Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on January 19th, 2022 has been received and entered.
Claims 1, 8, 11, 18, 25, and 27 have been amended.
Claims 1-6, 8-16, and 18- 28 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Pingping Wang on February 18th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 9 and 19.
Please amend claims 1, 2, 5, 8, 11, 18, 23, 25, and 27 as follows:


creating, by one or more processors of an over-the-air (OTA) mobility services platform, virtual representations of mobility clients that include unique identifiers for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
storing, by the one or more processors, the virtual representations in one or more databases accessible by the OTA mobility services platform;
receiving, by the one or more processors
generating, by the one or more processors, update files for software updates stored in a data repository and download information files including instructions for downloading and installing the update files, the instructions defining an installation order hierarchy that preserves the interdependencies between the one or more versions of the plurality of software models, the update files generated for each mobility client based at least in part on the update information field of its virtual representation;

generating, by the one or more processors, installation tasks for mobility clients in the mobility client group;
in accordance with the installation tasks:
transferring, by the one or more processors, the download information files to the mobility clients in the mobility client group; and
in accordance with the download information files, transferring the update files to the mobility clients in the mobility client group.

Claim 2. (Currently Amended) The method of claim 1, further comprising:
monitoring, by the one or more processors, the installation tasks to detect an issue with the installation tasks;
in accordance with detecting [[an]] the issue and responsive to the plurality of user inputs:
assigning, by the one or more processors, the issue to a member of a user class of the mobility services platform based on an issue type; and
changing, by the one or more processors, a status of the installation tasks after the issue is resolved.

Claim 5. (Currently Amended) The method of claim 1, wherein the OTA mobility services platform is a distributed computing platform that includes a data stream the mobility clients using a scalable publication/subscription message queue as a distributed transaction log.

Claim 8. (Currently Amended) A method comprising:
creating, by one or more processors of a mobility client of an over-the-air (OTA) mobility services platform, a virtual representation of the mobility client that includes a unique identifier for the mobility client and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
sending, by the one or more processors, the virtual representation to the OTA mobility services platform;
receiving, by the one or more processors, a download information file including instructions for downloading and installing update files from a data repository, the instructions defining an installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client;
in accordance with the instructions, downloading the update files to the mobility client; 
in accordance with the installation order hierarchy, initiating, by the one or more processors, installation of the update files on the mobility client; and
,
wherein the installation order hierarchy is determined by a topological sort.

Claim 9. (Canceled) 

Claim 11. (Currently Amended) An over-the-air (OTA) mobility services platform, comprising:
one or more processors;
memory; and
one or more programs stored in the memory, that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	creating virtual representations of mobility clients that include unique identifiers for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
	storing the virtual representations in one or more databases accessible by the OTA mobility services platform;
receiving a plurality of user inputs specifying a mobility client model and a plurality of software models that are associated with the mobility client model, the 
generating update files for software updates stored in a data repository and download information files including instructions for downloading and installing the update files, the instructions defining an installation order hierarchy that preserves the interdependencies between the one or more versions of the plurality of software models, the update files generated for each mobility client based at least in part on the update information field of its virtual representation;
generating a distribution task, the distribution task including a start time, an end time and a mobility client group;
generating installation tasks for mobility clients in the mobility client group;
in accordance with the installation tasks:
transferring
in accordance with the download information files,
transferring the update files to the mobility clients in the mobility client group.

Claim 18. (Currently Amended) A mobility client of an over-the-air (OTA) mobility services platform, comprising:
one or more processors;

one or more programs stored in the memory, that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	creating, by one or more processors, a virtual representation of the mobility client that includes a unique identifier for the mobility client and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the mobility clients; 
	sending, by the one or more processors, the virtual representation to the OTA mobility services platform;
receiving a download information file including instructions for downloading and installing update files from a data repository, the instructions defining an installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client;
in accordance with the instructions, downloading the update files to the mobility client; 
	in accordance with the installation order hierarchy, initiating, by the one or more processors, installation of the update files on the mobility client; and 

wherein the installation order hierarchy is determined by a topological sort.

Claim 19. (Canceled) 

Claim 23. (Currently Amended) The method of claim 8, the method further comprising:
	using the one or more extended fields to provide data or services to, or receive data from, the mobility client, where the mobility client is a vehicle.

Claim 25. (Currently Amended) A method comprising:
creating, by one or more processors of an over-the-air (OTA) mobility services platform, virtual representations of vehicles that include unique identifiers for the vehicles and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the vechicles; 
storing, by the one or more processors, the virtual representations in one or more databases accessible by the OTA mobility services platform; [[and]]
receiving, by the one or more processors, a plurality of user inputs specifying a vehicle model and a plurality of software models that are associated with the vehicle model, the vehicle model defining a plurality of hardware components installed on a vehicle that execute software defined by the software models, the plurality of software models also defining interdependencies between one or more versions of the plurality of software models;
generating, by the one or more processors, update files for software updates stored in a data repository and download information files including instructions for downloading and installing the update files, the instructions defining an installation order hierarchy that preserves the interdependencies between the one or more versions of the plurality of software models, the update files generated for each vehicle based at least in part on the update information field of its virtual representation;
transferring, by the one or more processors, the download information files to the vehicles; and
in accordance with the download information files, transferring the update files to the vehicles.

Claim 27. (Currently Amended) An over-the-air (OTA) mobility services platform, comprising:
one or more processors;
memory; and

	creating virtual representations of vehicles that include unique identifiers for the vehicles and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform, wherein the data structures included in the virtual representations are copies of data structures of the vehicles
	storing the virtual representations in one or more databases accessible by the OTA mobility services platform; 
receiving a plurality of user inputs specifying a vehicle model and a plurality of software models that are associated with the vehicle model, the vehicle model defining a plurality of hardware components installed on a vehicle that execute software defined by the software models, the plurality of software models also defining interdependencies between one or more versions of the plurality of software models;
generating update files for software updates stored in a data repository and download information files including instructions for downloading and installing the update files, the instructions defining an installation order hierarchy that preserves the interdependencies between the one or more versions of the plurality of software models, the update files generated for each vehicle based at least in part on the update information field of its virtual representation;
transferring the download information files to the vehicles; and
in accordance with the download information files,
transferring the update files to the vehicles.


--End--

Allowable Subject Matter
Claims 1-6, 8, 10-16, 18, and 20-28 are allowed and renumbered as 1-24.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Murray et al. (US Patent No. 9,519,505), discloses creating and managing a virtual operating environment on a physical machine connected to a distributed network, the virtual operating environment is virtualized by the physical machine, generating a graphical representation of the tiered data structure for display via a user computing device that enables a user to communicate requests for causing the virtual operating environment to perform a function and communicates commands to the physical machine based on receiving such requests, and updating the graphical representation after the virtual operating environment has executed the function. Moreover, Weimin Li et al. (A Resource Service Model in the Industrial IoT System Based on Transparent Computing, PMC, 2018), another prior art of record, discloses a novel resource service model for the industrial IoT applications based on Transparent Computing (TC), which supports centralized management of all resources including operating system (OS), programs and data on the server-side for the IoT devices, thus offering an effective, reliable, secure and cross-OS IoT service and reducing the costs of IoT system deployment and maintenance. However, Murray et al. 
In addition, the closest prior art of record, Murray et al. (US Patent No. 9,519,505), discloses creating and managing a virtual operating environment on a physical machine connected to a distributed network, the virtual operating environment is virtualized by the physical machine, generating a graphical representation of the tiered data structure for display via a user computing device that enables a user to communicate requests for causing the virtual operating environment to perform a function and communicates commands to the physical machine based on receiving such requests, and updating the graphical representation after the virtual operating environment has executed the function. Moreover, Weimin Li et al. (A Resource Service Model in the Industrial IoT System Based on Transparent Computing, PMC, 2018), another prior art of record, discloses a novel resource service model for the industrial IoT applications based on Transparent Computing (TC), which supports centralized management of all resources including operating system (OS), programs and data on the server-side for the IoT devices, thus offering an effective, reliable, secure and cross-OS IoT service and reducing the costs of IoT system deployment and maintenance. However, Murray et al. and Weimin Le et al., singularly or in combination, fail to teach or 
In addition, the closest prior art of record, Murray et al. (US Patent No. 9,519,505), discloses creating and managing a virtual operating environment on a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 26th, 2022